DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 16b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term "substantially" in claims 7, 9, 11, 12, and 16 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examining purposes the term will be examined under its merits.
b.	Clam 10 recites “the first inactive tube” in line 2, which lacks proper antecedent basis. For examining purposes the limitation will be interpreted as --a first inactive tube--. 
c.	Claims 10-18 are rejected to on the basis of their dependency on claim 9. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 9, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorbounov et al. (U.S. Patent Publication No. 2010/0089559, “Gorbounov”).

Regarding Claim 9, Gorbounov discloses a heat exchanger (figs 7 and 8) comprising: 
a liquid distribution manifold (2); 
a fluid collection manifold (not shown but there would inherently be a fluid collection manifold); 

a distributor (4) arranged within the liquid distribution manifold, the distributor including: 
a distributor body having a first end, a second end, and a hollow interior (see annotated fig 8 below); 
a fluid inlet formed at the first end (fig 8); and 
a fluid outlet including a plurality of orifices (3) formed in the distributor body, wherein the orifice of the plurality of orifices located closest to the fluid inlet is substantially aligned with one of the plurality of active tubes (see annotated fig 8 below).

    PNG
    media_image1.png
    510
    819
    media_image1.png
    Greyscale



Regarding Claim 14, Gorbounov further discloses wherein the plurality of orifices (3) are arranged linearly along the distributor body (4, fig 8).

Regarding Claim 16, Gorbounov further discloses wherein each of the plurality of orifices (3) is substantially uniform in size and shape (fig 8).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov et al. (U.S. Patent Publication No. 2010/0089559, “Gorbounov”) in view of Xia et al. (U.S. Patent Publication No. 2015/0122470, “Xia”). 

Regarding Claim 1, Gorbounov discloses a distributor for use in a heat exchanger (figs 7 and 8) comprising: 
a distributor body (4) having a first end, a second end, and a hollow interior (see annotated fig 8 below); 
a fluid inlet (fig 8) formed at the first end; and 
a fluid outlet including a plurality of orifices (3) formed in the distributor body. 

    PNG
    media_image2.png
    510
    819
    media_image2.png
    Greyscale

However, Gorbounov does not explicitly disclose wherein the fluid outlet being configured to achieve a ratio of a pressure drop across the distributor to a pressure drop across the heat exchanger between about 3 and about 7 at nominal refrigerant flowrate conditions. Xia, however, teaches optimizing a pressure drop in a heat via a distributor (200 see ¶0008). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gorbounov to have optimize the pressure drop through the heat exchanger and have a pressure drop across the heat exchanger between about 3 and about 7 at nominal refrigerant flowrate conditions in order to optimize the heat transfer efficiency. 

Regarding Claim 2, the combination of Gorbounov and Xia discloses all previous claim limitations. It would have been further obvious for Gorbounov, as modified, to have the ratio of a pressure drop across the distributor to a pressure drop across the heat exchanger is between about 3 and about 5  (in view Xia, such as explained in the rejection of claim 1).

Regarding Claim 3, the combination of Gorbounov and Xia discloses all previous claim limitations. Gorbounov further discloses wherein the distributor body (4) is generally tubular in shape and has a uniform, generally circular cross-section over its length (fig 7 and 8).

Regarding Claim 5, the combination of Gorbounov and Xia discloses all previous claim limitations. Gorbounov further discloses wherein an inner diameter of the tubular body is less than 1/2 inch (¶0034).

Regarding Claim 7, the combination of Gorbounov and Xia discloses all previous claim limitations. Gorbounov further discloses wherein each of the plurality of orifices is substantially uniform in size and shape (fig 8).

Regarding Claim 8, the combination of Gorbounov and Xia discloses all previous claim limitations. Gorbounov fails to disclose, in this embodiment, wherein a diameter of each of the plurality of orifices is between 1.2 mm and 1.4 mm. However, in another embodiment (fig 2) Gorbounov teaches providing orifices of a diameter of 0.05-4 mm (¶ 0027). Gorbounov teaches that this allow expansion of the refrigerant (¶ 0027). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gorbounov, as modified, to have the diameter of the orifices be between 1.2 mm and 1.4 mm in order to allow for expansion of the refrigerant and remove the need for an additional expansion device. 


4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov and Xia as applied to claim 1 above, and further in view of Wintersteen et al. (U.S. Patent Publication No. 2011/0240276, “Wintersteen”).

Regarding Claim 4, the combination of Gorbounov and Xia discloses all previous claim limitations. However, they do not explicitly disclose wherein an axial length of the distributor body is between about 16 inches and 20 inches. Wintersteen, however, discloses a distributor (20, fig 1) use for a heat exchanger wherein an axial length of the distributor body is between about 18 inches and 96 inches (¶0037, as the distributor runs the length of the header). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gorbounov, as modified, to have the an axial length of the distributor body be between about 16 inches and 20 inches in order to optimize the size of the heat exchanger for the intended use. 

10.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov and Xia as applied to claim 1 above, and further in view of Taras et al. (U.S. Patent Publication No. 2011/0127023, “Taras”). 

Regarding Claim 6, the combination of Gorbounov and Xia discloses all previous claim limitations. However, they do not explicitly disclose wherein at least one of the plurality of orifices is skewed about a periphery of the distributor body. Taras, however, disclose a distributor for use in a heat exchanger (fig 2) wherein at least one of a plurality of orifices (42) is skewed about a periphery of a distributor body (32). It would have been obvious to a person of . 

11.	Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov as applied to claim 9 above, and further in view of Kurowski et al. (European Publication EP3252421A1, “Kurowski”).

Regarding Claim 10, Gorbounov discloses all previous claim limitations. Gorbounov further discloses wherein the plurality of active tubes includes at least a first active tube, a second active tube, a third active tube and a fourth active tube (see annotated fig 8 below).

    PNG
    media_image3.png
    487
    873
    media_image3.png
    Greyscale


However, Gorbounov does not explicitly disclose wherein the first active tube is directly adjacent a first inactive tube. Kurowski, however, discloses a heat exchanger (fig 1) wherein the tube (17a, fig 5) on the far side of the heat exchanger is as an inactive tube (¶0033). Kurowski teaches that these tubes can be used as stiffening elements which saves cost as additional 

Regarding Claim 11, the combination of Gorbounov and Kurowski discloses all previous claim limitations. Gorbounov further discloses wherein the orifice (3) is substantially aligned with the third active tube (see annotated fig 8 above).

12.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov and Kurowski as applied to claim 10 above, and further in view of Jianlong et al. (U.S. Patent Publication No. 2010/0242535, “Jianlong”).

Regarding Claim 12, the combination of Gorbounov and Kurowski discloses all previous claim limitations. However, they do not explicitly disclose wherein the orifice is substantially aligned with the first active tube. Jianlong, however, discloses a heat exchanger (fig 1) wherein an orifice is substantially aligned with a first active tube (see annotated fig 1 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gorbounov, as modified, to have the orifice aligned with the first active tube in order to optimize the fluid distribution to the heat exchanger. 

    PNG
    media_image4.png
    486
    916
    media_image4.png
    Greyscale


13.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov as applied to claim 9 above, and further in view of Xia et al. (U.S. Patent Publication No. 2015/0122470, “Xia”). 

Regarding Claim 13, Gorbounov discloses all previous claim limitations. However, Gorbounov does not explicitly disclose wherein the fluid outlet being configured to achieve a ratio of a pressure drop across the distributor to a pressure drop across the heat exchanger between about 3 and about 7 at nominal refrigerant flowrate conditions. Xia, however, teaches optimizing a pressure drop in a heat via a distributor (200 see ¶0008). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gorbounov to have optimize the pressure drop through the heat exchanger and have a pressure drop across the heat exchanger between about 3 and about 7 at nominal refrigerant flowrate conditions in order to optimize the heat transfer efficiency. 


14.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over as applied to claim 9 above, and further in view of Taras et al. (U.S. Patent Publication No. 2011/0127023, “Taras”). 

Regarding Claim 15, Gorbounov discloses all previous claim limitations. However, Gorbounov does not explicitly disclose wherein at least one of the plurality of orifices is skewed about a periphery of the distributor body. Taras, however, disclose a distributor for use in a heat exchanger (fig 2) wherein at least one of a plurality of orifices (42) is skewed about a periphery of a distributor body (32). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gorbounov to have the orifices skewed such as taught by Taras in order to optimize the fluid distribution to the heat exchanger. 

15.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov et al. (U.S. Patent Publication No. 2010/0089559, “Gorbounov”) in view of Wand et al. (U.S. Patent Publication No. 2014/0202673, “Wand”).

Regarding Claim 17, Gorbounov discloses a method of designing a distributor for a heat exchanger of a residential heating ventilation and air conditioning system comprising:  
determining a spacing between orifices (3), a first orifice being positioned in alignment with an active tube of the heat exchanger (see annotated fig 8 below); 


    PNG
    media_image5.png
    487
    873
    media_image5.png
    Greyscale

However, Gorbounov does not explicitly disclose determining a number of orifices to form in a distributor body to achieve a ratio of a pressure drop across the distributor to a pressure drop across the heat exchanger between about 3 and about 7 at nominal refrigerant flowrate conditions. Wand, however, discloses a method of designing a distributor for a heat exchanger wherein number of orifices to form in a distributor body is based on a desired pressure drop (see ¶ 0059). It would thus have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gorbounov to optimize the pressure drop of the distributor by varying the number of orifices and to have the pressure across the heat exchanger between about 3 and about 7 at nominal refrigerant flowrate conditions via routine optimization. 
Gorbounov, as modified, does not explicitly disclose determining which, if any, of the orifices to eliminate based on the thermal images from the outlet portion of the heat exchanger. However, Gorbounov does teach varying such things as the size of the orifices and distributor in order to optimize the heat exchanger which can be visualized via thermal images (see ¶0035-

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763